Citation Nr: 0325115	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  00-01 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel












REMAND

On February 10, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Using the release of information form 
submitted by the veteran in July 2003, 
request the following records concerning 
the veteran from the State of Indiana 
Disability Determination Office: any 
records which pertain to state disability 
benefits awarded to the veteran, to 
include copies of award letters/notices, 
administrative and appellate decisions 
and all medical records relied upon 
concerning claims/appeals filed by the 
veteran for such benefits, to include the 
report of a psychiatric examination 
conducted by a Dr. R. Loughead, Ph.D., in 
May 1993.

2.  If these records have not been 
received, request the following documents 
concerning the veteran from the United 
States Social Security Administration 
(SSA): any records which pertain to 
disability insurance benefits awarded to 
the veteran, to include copies of award 
letters/notices, administrative and 
appellate decisions and all medical 
records relied upon concerning 
claims/appeals filed by the veteran for 
SSA benefits.

3.  The veteran allegedly received in-
patient treatment in service for "nerves" 
during July and August 1977 at the United 
States Army Hospital, Fort Sill, 
Oklahoma.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, and request all 
available clinical records of this 
treatment.  The search inquiry should 
advise that the veteran may have been 
admitted for treatment under the assumed 
names Russell Allen Stroup, Mark Fitch 
Terrance or John Russell Adair.  Ensure 
that any development inquiry also 
includes requesting any records under 
these names as well.  If no such records 
can be found, or if they have been 
destroyed, ask for specific confirmation 
of that fact.

4.  Using the release of information form 
submitted by the veteran in July 2003, 
obtain copies of records of treatment 
that the veteran received at the United 
States Medical Center for Federal 
Prisoners in Springfield, MO, between 
January 1978 and March 1978.  Please 
contact this medical facility, or any 
other appropriate agency that is 
responsible for such records, and request 
all available clinical records of this 
treatment.  The search inquiry should 
advise that the veteran may have been 
admitted for treatment under the names 
Russell Allen Stroup, Mark Fitch Terrance 
or John Russell Adair.  Ensure that any 
development inquiry also includes 
requesting any records under these names 
as well.  If no such records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

5.  Prepare a letter asking the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) to provide any 
available information which might 
corroborate the veteran's alleged in-
service stressors.  The veteran served in 
82nd Airborne, 2 Bn, 505th Inf., U.S. 
Army.  Provide USASCRUR with a 
description of these alleged stressors 
identified by the veteran.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



